Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020, 12/31/2020,05/10/2021 are made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-25 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Jacobson et al (U.S. Patent 8660796) and Byreddy et al (U.S. Patent 8256534) failed to teach or fairly suggest, identifying one or more candidate mud constants; taking one or more measurements from a borehole with a downhole tool to form an image log; inputting into a machine learning model one or more inputs such that the machine learning model outputs one or more estimated imaging properties, wherein the one or more inputs comprise the one or more candidate mud constants and the one or more measurements; inputting into a forward model at least the one or more estimated imaging properties and the one or more candidate mud constants such that the forward model outputs one or more reconstructed tool responses; computing a misfit between the one or more reconstructed tool responses and the one or more measurements; picking a mud candidate from the one or more candidate mud constants based at least in part on the misfit; and producing one or more imaging properties from the picked mud candidate. . 
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8898045), (8811118), (6368068) and (6084826).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/10/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669